Citation Nr: 1313348	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 11, 2007.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to September 11, 2007.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to a higher initial disability rating for PTSD was previously before the Board in March 2008, when the Board remanded the matter for a Board hearing.  In July 2009, the Board denied the Veteran's claim after further appellate review.  The Veteran appealed the July 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2010, the Court vacated the Board's July 2009 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  As a result, this matter was again before the Board in October 2010, when the Board denied the Veteran's claim.  The Veteran appealed the October 2010 Board decision to the Court.  In an Order dated in June 2011, the Court vacated the Board's October 2010 decision and remanded the case to the Board for development pursuant to a JMR.  A December 2011 Board decision granted an initial disability rating of 50 percent, but no higher, for PTSD prior to September 11, 2007 and granted a disability rating of 70 percent, but no higher, for PTSD from September 11, 2007.  The Veteran appealed the disability rating prior to September 11, 2007 to the Court, and pursuant to an August 2012 Order granting a Joint Motion for Partial Remand, this issue was remanded to the Board.  

In October 2010, the Board remanded the issue of entitlement to a TDIU.  In a March 2012 rating decision, the RO granted entitlement to a TDIU effective from September 11, 2007.  

In January 2013, the Veteran's representative submitted additional evidence with a waiver of RO consideration and a request that the Board proceed with adjudication.  

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

Throughout the rating period on appeal from December 20, 2006 through September 10, 2007, the Veteran's PTSD was manifested by symptoms of sleep impairment, nightmares, irritability, panic attacks, impaired impulse control, depression, anxiety, restricted range of affect, feelings of detachment, increased arousal, difficulty concentrating, avoidance, hypervigilance, and inability to establish and maintain effective relationships, productive of no worse than occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood.


CONCLUSION OF LAW

Throughout the rating period on appeal from December 20, 2006 through September 10, 2007, the criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here, the Veteran is appealing the initial rating assignment for PTSD.  In this regard, because the May 2007 rating decision granted the Veteran's claim of entitlement to service connection for PTSD, said claim is now substantiated.  The Veteran's filing of a Notice of Disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. § 5104 and 38 U.S.C.A. § 7105 (West 2002), as well as regulatory duties under 38 C.F.R. § 3.103 (2012).  

Under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," the November 2007 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating formulas for the current evaluation and for all other higher evaluations.  The Veteran was thus informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the Veteran's claims file contains the service treatment records, VA examination reports, all identified and available private treatment records, and lay testimony provided by the Veteran, his spouse, an employer, and his acquaintances.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits.  No such records are associated with the claims file.  However, the Board finds that remand to obtain the SSA records is not warranted in this case.  The record reflects that the Veteran reported that he began receiving SSA benefits at the age of 62.  In addition, the November 2008 Board hearing transcript and the December 2010 VA examination report reflect that the Veteran was in receipt of SSA benefits due to age, not disability.  As the evidence is against a finding that there are SSA records pertinent to the issue on appeal, the Board finds a remand to obtain SSA records would serve no useful basis.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).   

In March 2007, the Veteran underwent VA examination with respect to the period on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon review, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on a reading of the pertinent medical records, a clinical interview with the Veteran, and psychological testing.  The report of the VA examination provides findings relevant to the criteria for rating the disability at issue and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Thus, the Board finds that VA's duty to assist with respect to obtaining an examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or where the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2012).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2012).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2012).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

Words such as "mild," "slight," "moderate," and "serious" are not defined in the Rating Schedule or in the DSM-IV.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  See 38 C.F.R. §§ 4.2, 4.6 (2012).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

PTSD 

The May 2007 rating decision on appeal granted service connection for PTSD, and assigned a 30 percent initial rating, effective from December 20, 2006.  During the pendency of the appeal, a March 2012 rating decision implemented that portion of a December 2011 Board decision which granted a 50 percent rating for PTSD for the rating period from December 20, 2006 through September 10, 2007.  As the Veteran's PTSD is rated as 50 percent disabling prior to September 11, 2007, to warrant a higher disability rating, the evidence must show functional impairment due to manifestations of the disability at issue comparable to occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

An October 2006 assessment from a private licensed social worker, T. C., shows the Veteran reported a long history of feeling uncomfortable in social settings, not having close friends, feeling uncomfortable when talking to people, and generally feeling self-conscious.  He reported feeling sad and depressed, having trouble concentrating, getting too emotional, not being able to stop worrying, feeling more introverted, and being unhappy all of the time.  Although the Veteran's health was good, he reported experiencing some depression and sleeping difficulties, and his wife stated that he had nightmares.  The Veteran's hobbies included walking, reading, doing artwork, and lifting weights.  The Veteran was currently concerned with depression, past trauma, and flashbacks.  On examination, the Veteran's appearance was normal and appropriate; his speech was soft and thought processes were somewhat over-productive at times; and his mood was generally sad, depressed, and anxious.  T. C. found the Veteran's score on the Burns Anxiety scale indicated severe anxiety and his score on the Zung Depression scale demonstrated moderate to severe depression.  His estimated intellectual ability was within normal limits; there did not appear to be any deficits in cognitive functioning; and he was not a danger to himself or others.  T. C. also noted that the Veteran was currently self-employed selling his personal paintings online, as involvement in art shows required him to do too much talking.  The Veteran also reported a history of conflicts with supervisors.

T. C. determined that the Veteran's reported symptoms were consistent with many PTSD symptoms.  T. C. also noted that the Veteran avoided large crowds, kept loaded guns in his house, and generally sat in public places with his back to the wall.  The Veteran had a history of nightmares, without night sweats or panic awakening, a history of startle responses, and a tendency to isolate and avoid new environments.  The Veteran had no homicidal ideation or suicidal ideation, and although he did not report any flashbacks at the time, he did have a number of intrusive memories.  T. C. diagnosed generalized anxiety disorder; PTSD; major depression, recurrent, with anxious features; and history of alcoholism, and assigned a GAF score of 55.  

In March 2007, the Veteran underwent VA examination in connection with his claim.  It was recorded that the Veteran had been divorced twice and was then living with his third wife.  The Veteran reported that he typically spoke with his brother on the telephone one to two times per week.  It was also noted that the Veteran went to individual therapy two times per month, received group treatment two times per month, and was maintained on several antidepressant medications.  With respect to his current symptoms, the Veteran reported significant survivor guilt.  He indicated he had trouble sleeping, nightmares, increased irritability, and the tendency to fly into unprovoked rages.  He stated that he had a few close friends and acquaintances, and one friend from Vietnam who stopped by monthly.  With regard to his occupational history, he indicated he had earned between $3,000.00 and $7,000.00 per year over the past 24 months in his art business.  Objectively, the Veteran appeared anxious and on the verge of tears at certain points, but there was no evidence of florid psychosis.  His thought processes were logical, coherent, and organized; his gait and station were within normal limits; and he denied suicidal ideation or homicidal ideation.  The VA examiner found the Veteran demonstrated an entirely unremarkable mental status examination upon formal testing, with excellent reality accuracy and orientation.  He also had excellent immediate and short-term recall, attention, and concentration; calculation ability; abstract thinking; social judgment; capacity to perceive the similarities between two concepts; and general fund of information.  

The VA examiner also found the Veteran endorsed a full constellation of symptoms consistent with PTSD, including recurrent recollections of combat experience; periodic nightmares; efforts to avoid thoughts or feelings associated with combat; feelings of detachment or estrangement from others; and a restricted range of affect.  He also endorsed persistent symptoms of increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The VA examiner determined that the Veteran's PTSD produced moderate impairment in his social and vocational functioning and noted that although he had a few close friends, to include his Vietnam buddy, he otherwise led a rather isolated existence.  The VA examiner found it significant that the Veteran reported increased irritability with little provocation, panic attacks, difficulty being exposed to depictions or information concerning the Iraq conflict, and significant survivor guilt.  The VA examiner diagnosed PTSD and alcohol dependence, currently in sustained remission, and assigned a GAF score of 59 as related to chronic PTSD.

A May 2007 VA treatment record shows the Veteran continued to have some intermittent difficulties with intrusive thoughts and occasional insomnia, as well as significant increases in anxiety, which were exacerbated by many different triggers.  However, the VA physician noted that the Veteran was actively engaged in both group and individual counseling on a bimonthly basis and found it very helpful.  The Veteran described an open, honest, and obviously emotional response to some of the circumstances that he had encountered while on active duty.  It was noted that the Veteran was currently in a stable third marriage and receiving SSA benefits.  On examination, the Veteran was alert, oriented, and dressed appropriately.  His mood appeared to be mildly to moderately anxious but essentially euthymic.  His affect was broad, and his speech was clear, concise, and organized.  The Veteran reported survivor's guilt and denied significant feelings of hopelessness and helplessness.  There was no homicidal, suicidal, or assaultive ideation or intent.  There were no active internal stimuli or delusional thought content.  The VA physician diagnosed PTSD and alcohol dependence in sustained prolonged remission and noted that the Veteran had good psychosocial support systems in place.  The VA physician assigned a GAF score of 60 and recommended increasing the Veteran's prescription in light of his mild exacerbations.  

An additional May 2007 VA treatment record reflects that the Veteran reported having "occasional difficulties."

A June 2007 VA treatment record demonstrates that the Veteran reported that he had "really been okay."  The VA physician noted that the Veteran was alert, oriented to time, person, and place, neat, clean, and well-groomed.  He appeared fit, with euthymic mood and broad affect.  His speech was clear, concise, and organized, and no circumstantiality, tangentiality, or flight of ideas was noted.  The Veteran reported notable improvement in his sleep and mood, with only one day of increased anxiety and down mood.  The Veteran denied homicidal, suicidal, and assaultive ideation and intent.  There was no indication of manic type symptoms, internal stimuli, or delusional thought content.  The VA physician noted that the Veteran continued to be an active participant in his PTSD group.  The assessment was PTSD currently improved with dosage adjustment.

In his June 2007 Notice of Disagreement, the Veteran reported that his work history included a series of jobs that typically ended with him quitting after angry confrontations with his supervisors.  He asserted that he had periods of unemployment and scrapes with the law.  He stated that he exercised to feel better, although he still felt a great deal of trouble in social settings.  The Veteran reported that he had one friend, another Vietnam veteran, and that he got along okay with his neighbors.  However, he reported feeling uncomfortable and tense in social situations.  He stated he felt anxious when faced with new situations and places as well as crowded places.  He reported having nightmares, anxiety, and panic.  The Veteran believed that he had not accomplished anything in life that was of any value to anyone and stated that he had spent almost 40 years "just trying to not go under."  

The Veteran also submitted an additional letter dated in November 2007 from T.C.  T. C. reported that the Veteran's social history was indicative of someone who had experienced an acute level of PTSD.  He cited the Veteran's history of drinking and failing in his interpersonal relations and employment.  Although his interpersonal relations improved when he quit drinking, the Veteran then began to experience marked anxiety.  T. C. stated that since October 2006, when he first assigned the Veteran a GAF score of 55, he had gotten to know the Veteran, and given the symptoms with which he had been dealing, T. C. assigned a GAF score of 49.  In particular, T. C. noted that an aspect of the Veteran's anxiety disorder was acute obsessive thoughts, which he found was an on-going symptom that had existed prior to the submission of his service connection claim.

In a December 2007 written statement, the Veteran asserted his PTSD symptoms had affected his life far more profoundly and negatively than reflected by the current 30 percent disability rating.  The Veteran reported that he no longer slept in the same bed as his wife because he kicked and yelled while he slept; however, the Veteran still described his wife as his "life preserver."  The Veteran also stated that throughout his struggles he had been able to lift weights because it was something he felt he had to do as a means of survival.  He stated that he felt his appearance might give people the impression that he was doing fine, but that he was struggling every day in unseen ways.  The Veteran reported that he had not worked on his artwork since last winter, had taken down his website, and had discontinued his online sales because he had not been able to concentrate on it.

In his January 2008 VA Form 9, the Veteran reported that his PTSD symptoms were more severe than indicated by the GAF assigned by the VA examiner in March 2007.  He stated that he had not reported a lot of things because he was raised not to allow anyone to see or know his weaknesses.  The Veteran asserted that he was learning that certain symptoms, such as suicidal thoughts, were not a weakness but rather a part of his PTSD symptoms.

In addition, in a February 2008 letter, T. C. provided the opinion that the Veteran's hypervigilance had acutely curtailed his occupational and interpersonal relations throughout his entire life.  He found the Veteran's living in "survival mode" for most of his life had impaired and limited his creativity and insight in his artwork.  T. C. opined that this was thought of as an inability to maintain higher levels of his brain while being preoccupied with survival behaviors such as acute hypervigilance, which he had experienced most of his life.  The attached psychotherapy progress note reflects the concern that the Veteran had obsessional behaviors related to almost daily weight lifting since 1972.  T. C. stated that the Veteran's weight lifting had been highly driven by a hypervigilance that he did not possess prior to active duty but had become a way to alleviate stress and anxiety.   

In an October 2008 written statement, the Veteran asserted that he had a very rough time during the summer and fall of 2007 when he had to use certain medications on a daily basis for his panic symptoms.  He reported suffering an episode of dissociation at his local supermarket.  The Veteran contended that since his active duty, he had not had a life.  

The Veteran also submitted an October 2008 letter from his wife describing her observations of his symptoms during the time she had known him.  The Veteran's wife recalled the Veteran's sleep difficulties prior to the change in his medications one year ago.  She described his painting, how quickly he became angry, and how he could not seem to have things for his own enjoyment.
  
At the November 2008 Board hearing, the Veteran reported that during the period on appeal, he attended two group therapy sessions and one individual therapy session per month.  The Veteran stated that prior to changing his medication in the fall of 2007, he was forced to sleep on the couch because he had been yelling and kicking while he slept.  He reported being irritable, depressed, anxious, and having panic attacks, for which he took medication on a daily basis.  He stated that he had an episode of dissociation at the grocery store but did not recall having a flashback.  The Veteran also described having thoughts of suicide in the previous fall.

A September 2009 SSA financial statement indicates the Veteran earned approximately $1328.00 in 2006 and $0.00 in 2007.

In an August 2010 written statement, the Veteran's representative argued that a total disability rating was warranted for the entire appeal period as the Veteran had been unable to work since 2000 as the result of the severity of his PTSD.  The Veteran's representative argued that the Veteran suffered from severe social anxiety as well as paranoia, which resulted in the need to keep loaded guns in his home for security.  The representative pointed out that a social worker had found the Veteran's weight lifting was an obsessional behavior and that he was constantly concerned about his safety.  The representative highlighted the Veteran's history of angry outbursts and poor impulse control, which had caused him marked difficulty in overall functioning, and although he had once used artwork as a therapeutic activity, it currently caused the Veteran additional stress.  He noted T. C.'s findings that the Veteran's deteriorating mental condition and frequent job conflicts after his discharge from active duty showed episodes of "fight or flight" behavior, which made his attaining employment extremely difficult, if not impossible.  

In support of his appeal, the Veteran also submitted several letters from his neighbors.  In a July 2011 letter, the Veteran's neighbor commented that the Veteran had not socialized or visited them in many years and that it seemed as though he wanted to be left alone.  Another July 2011 letter reflects that the Veteran had never visited the neighbors' house, despite having lived next door to them for approximately 34 years.  The neighbors commented that although he had been invited to visit and attend gatherings, the Veteran had never done so and had only sent cards.  Other than giving a friendly wave or saying a few words, they observed that the Veteran did not seem to have much of a social life, if any.  

The Veteran's wife also submitted a written statement dated in July 2011.  She believed that the Veteran's ability to establish and maintain effective relationships was not merely a difficulty but an inability.  According to his wife, simply the thought of socializing caused the Veteran a significant increase in anxiety.  She also stated that the Veteran was unable to adapt to stressful circumstances and situations that would have led to successes both personally and professionally.  The Veteran's wife found his increased anxiety and impaired functioning had been there the entire time she had known him, and his ineffectual occupational and personal histories went back forty years.  She stated that he had been unable to adapt and adjust to the changes required for better client interaction to further his career.  She also reported that the website they had developed for his artwork had been down for approximately five years.

The Veteran also submitted a letter dated in October 2011 from a private physician.  The physician opined that a review of the Veteran's medical records and a discussion with the Veteran indicated a complete incapacity to function either socially or occupationally.  The physician noted that the Veteran had not sold a painting in years and was completely incapable of making a living from painting or any other occupation, as supported by his SSA earnings statements dating back to 1996.  The physician also opined that the March 2007 findings, which showed the Veteran was only able to interact with one person once per month on a limited basis demonstrated severe symptoms of social isolation and complete impairment of occupational functioning.  The physician found the Veteran had not been able to communicate in an effective fashion since his discharge from active duty, which prevented him from functioning socially and occupationally.  The physician commented that the May 2008 findings showed the Veteran was capable of performing only extremely basic day-to-day tasks, done in isolation, and did not indicate that the Veteran was capable of any type of more complex functioning such as having an intimate relationship or occupational functioning.  The physician further opined that based on a review of the record, the Veteran's GAF score had never risen above 40 since active duty.  He stated that as far back as 1996 it was very clear that the Veteran was dysfunctional at work and profoundly socially isolated.  The physician diagnosed PTSD, chronic with delayed onset, and alcohol dependence, in late sustained remission.

Given the above record, the Board concludes that the evidence demonstrates that prior to September 11, 2007, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes that the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Specifically, the evidence demonstrates that prior to September 11, 2007, the Veteran's PTSD was manifested by sleep impairment, nightmares, irritability, panic attacks, impaired impulse control, depression, anxiety, restricted range of affect, feelings of detachment, difficulty concentrating, avoidance, hypervigilance, and social isolation.  The March 2007 VA examiner found the Veteran led a rather isolated existence.  Additionally, throughout this period, VA physicians assigned GAF scores ranging from 49 to 60, indicating a range of symptoms resulting in moderate difficulty in social or occupational functioning, such as few friends or conflicts with co-workers, to serious impairment in social and occupational functioning, such as no friends and unable to keep a job.  The Veteran testified that his symptoms affected both his personal and professional life and believed that his PTSD had prevented him from accomplishing anything worth value.  The Veteran's wife believed his ineffectual occupational and personal histories went back forty years.  Therefore, the Board finds that a 70 percent rating is warranted for this period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the Board finds that a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD prior to September 11, 2007.  The March 2007 VA examiner found that although the Veteran endorsed a full constellation of symptoms consistent with PTSD, he maintained a few close friends and acquaintances and demonstrated an entirely unremarkable mental status examination.  Further, the other evidence of record dated during the period on appeal reflects similar evaluations of the Veteran's symptoms.  Although the Veteran reported problems with past employers and a few altercations with co-workers, the record does not indicate functional impairment comparable to total occupational and social impairment.  The Board acknowledges the February 2008 social worker's opinion that the Veteran's hypervigilance and obsessional behaviors had acutely curtailed his occupational and interpersonal relations throughout his entire life.  However, this opinion appears to contradict the social worker's assignment of a GAF score of 55 in 2006, which indicated moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Here, the Board finds the contemporaneous evidence of record more probative with respect to the Veteran's symptoms during the period on appeal.  See Curry v. Brown, 7 Vet. App. 59 (1994). 

For these reasons, the Board finds that the criteria for a disability rating of 70 percent, but no more, for PTSD have been met prior to September 11, 2007.  38 C.F.R. § 4.130.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are contemplated by the schedular rating criteria.  Further, the evidence of record does not demonstrate any periods of hospitalization for the Veteran's PTSD symptoms.  Therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

Entitlement to an initial disability rating of 70 percent, but no more, for PTSD prior to September 11, 2007 is granted.


REMAND

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

A March 2012 rating decision granted entitlement to a TDIU from September 11, 2007.  By this decision, the Board has found that a 70 percent rating for PTSD is warranted based on the evidence of record for the period prior to September 11, 2007.  Therefore, the Veteran meets the schedular criteria listed in 38 C.F.R. § 4.16(a) for the period on appeal and a total disability rating for compensation may be assigned if the evidence demonstrates the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  However, the RO has not adjudicated the TDIU claim with consideration of the 70 percent rating assigned for PTSD herein.  As such, the Board finds that the Veteran would be prejudiced by Board's adjudication of the TDIU issue prior to RO adjudication with consideration of the 70 percent rating assigned for PTSD herein; thus, a remand is warranted.  Bernard v. Brown, 4 Vet. App. 384 (1993) (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747  (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability prior to September 11, 2007, with consideration of the assignment herein of a 70 percent rating for PTSD for the rating period from December 20, 2006 through September 10, 2007.

2.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative, and afford an appropriate period to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


